DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  They comprising of 3 groups:
1) method1: 1-8, and   
2) system1: 9-15, and 
3) method2: 16-20.
All appear to have similar scope and will be rejected together.  
As of 5/17/22, independent claim 1 is as followed:
1. A networked issue tracking system for tracking issue records and suggesting content to a user, the networked issue tracking system comprising:
	[I] a client device executing a client application that provides a graphical user interface; and
	[II] a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to:
	[1] receive, from the client application, a first content item extracted from a first issue request field of the graphical user interface, the first issue request field pertaining to a first issue request;
	[2] determine a first issue type based at least in part on the first content item;
	[3] using a predictive model, identify a second issue record stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request;
	[4] extract a second content item from the second issue record; and
	[5] transmit a suggested content item that is based on the second content item to the client application, the suggested content item being entered into a field of the graphical user interface.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1-20 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a process for a providing an automatic response to a request over a network by (1) receiving a request, (2) analyzing the request and (3) make a recommendation based on analyzing request using previous recorded data.
In other word, this is a typical “analytics system” applying on a request.  This judicial exception is not integrated into a practical application because it’s merely collect data, analyze data using a model, and provide analysis results and recommendation. 
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-20:
	Claim category:
(1) System1: 1-8, and
(2) Method2: 9-15, and 
(3) System2: 16-20.
Analysis:

1. Method: claims 9-15 are directed to a process; i.e., a series of steps or acts, for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response. (Step 1:Yes).
2. System: claims 1-8 and 16-20 are directed to a system, comprising a client device, and a host service and a processor including instructions for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response. (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?

Independent system claim 1 is directed to a process for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  The claim scope appears to be a modeling process for determining a response to a request by collecting requested issue, analyzing the data using a predictive model to determine similar response to the issue in the past, and presenting the response.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because it deals with well known condition analysis of a request or query and response.
The claims appear to be more of well known business problem for providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  The problems indicated in the “Background” appear to be resolved by using generic computers for analysis automation.  The improvement of the claimed invention due to the use of a predictive model and “computer automation” is not consider to be a practical application.  
Claim 1 recites a networked issue tracking system, comprising:	
[1] receive data (first content item)			data gathering, 
						Insignificant extra-solution activity (IESA)
[2] determine a first issue type.			Mental step.
[3] identify a second issue record.			Mental step.
[4] extract a second item from the record.		Mental step.
[5] transmit the second item to a client.		Data transmitting (IESA).

	Thus under Step 2A prong 1 or (i), the limitations of steps [2]-[4] recites steps which may fit within the Revised Guidance category of “mental processes”.
(2) Step 2A, Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 11, as a whole, is focused on “business process management” by providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an engine or asset or system or any other Technical Field or Technology.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.

(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs 1, and specification [004-013o], the inherently included computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  This is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): step [1] receiving and [5] transmitting of claim 1.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 4 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  Limitations that are not indicative of integration into a practical application:
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[1] receive data (first content item)			data gathering, 
						Insignificant extra-solution activity (IESA)
[2] determine a first issue type.			Mental step.
[3] identify a second issue record.			Mental step.
[4] extract a second item from the record.		Mental step.
[5] transmit the second item to a client.		Data transmitting (IESA).

The Analytics computer system in the [2]-[4] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer functions of: determine, identify and extract.  The additional steps of receiving, and transmitting, etc. are insignificant extra-soluttions (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the 
analyzing received request with issue, analyze the content using a predictive model and outputting predicting response using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the claims simply providing an automatic response to a request over a network by identifying similar issue/response in the past and providing the response using a predictive model and outputting predicting response.  As shown in the specification ¶¶ [004-0130], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing received request with issue, analyze the content using a predictive model and outputting predicting response, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 1, to carry out the steps [1]-[5] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, determining, and transmitting), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which is collecting information, analyzing it, and displaying certain results (determination when the service is needed) of the analysis.  The last step of “processing a warranty benefit” and merely carrying out the result of the analysis and is considered as insignificant post-solution activity.  
As for dep. claims 2-3, which deal with the types analysis of the requested issue, likelihood of sentimental item, this further limits the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 2-4 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 4, which deal with the types analysis of the requested issue, likelihood of sentimental item, this further limits the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 4 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 5, which deal with the types analysis of the requested issue, determination of an assignee associated with the requested issue, this further limits the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 6-8, which deal with the types analysis of the requested issue, time estimated, and issue complexity, these further limit the scope of the abstract idea “issue data analysis types or features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-8 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 112
Dependent claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In dependent claims 6, 14 and 15, the phrase “determine a time estimate”, “modified time estimate”, etc., are vague because it’s not clear what is the purposed or goal of the “a determined time estimate”?  Is it for solving the issue or other issue?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	Determining the scope and contents of the prior art.
	Ascertaining the differences between the prior art and the claims at issue.
	Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 1 (system1), 9 (system) are rejected under 35 U.S.C. 103(a) as obvious over:
Names					Publications:
1) CALVER		  		US 2001/0.032.092, and
2) BHAMIDIPATY et al.		US 9,459,950, and 
3) RAICHUR et al.			US 2001/0.034.015, and
4) BHAMIDIPATY et al. 		US 9,459,950.
					
As for independent claims 1 (system), and respective 9 (system), CALVER discloses a networked issue tracking system for tracking issue records and suggesting content to a user, the networked issue tracking system comprising:	
[I] a client device executing a client application that provides a graphical user interface; and	{see Fig. 3 below, client (92), see Fig. 4, Browser, HTML, and pars. [0046]}

    PNG
    media_image3.png
    184
    499
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    227
    475
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    398
    476
    media_image5.png
    Greyscale

[II] a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to:
{see Fig. 3, server (88), Fig. 4, server (88), and pars. [0047]}

    PNG
    media_image6.png
    223
    552
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    219
    476
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    475
    555
    media_image8.png
    Greyscale


[1] receive, from the client application, a first content item extracted from a first issue request field of the graphical user interface, the first issue request field pertaining to a first issue request;
	{see Fig. 6, “Pre-Qualifying Templates”}	
	[2] determine a first issue type based at least in part on the first content item;	
	{see [0037] “identifying an automatic response that is mapped (e.g. approved for use with) the previous requests.}
[5] transmit a suggested content item that is based on the second content item to the client application, the suggested content item being entered into a field of the graphical user interface.

    PNG
    media_image9.png
    208
    475
    media_image9.png
    Greyscale

CALVER teaches the Business web-based portal system for improving services using Diagnosticator and other data analysis, see Fig. 15 and improve business problems, Fig. 16, “Reduce My Costs” (328).
CALVER fairly teaches the claimed invention except for:
1) step [3] using a model, identify a second issue record stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request;
	2) step [4] extract a second content item from the second issue record; and
	3) The analysis model, a predictive model, and 
	4) The type of issue tracking, a networked.
In a similar network-based Question-Answer System, RAICHUR et al. is cited to teach
[3] identify a second issue record stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request;
	[4] extract a second content item from the second issue record; and

    PNG
    media_image10.png
    227
    475
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    509
    475
    media_image11.png
    Greyscale

[5] transmit a suggested content item that is based on the second content item to the client application.
{see [0041] above, “send the archived question and answer to see if this resolves the question}.
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the auto-response to user requests system of CALVER by including identifying a second issue stored by the host service based on the second issue record having a second issue type that corresponds to the first issue type and having at least one content item that corresponds to content extracted from the first issue request as taught by RAICHUR et al. for providing the answer to the question in a timely and efficient manner, see [0041]. Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
CALVER /RAICHUR et al. fairly teaches the claimed invention except for:
3) The analysis model, a predictive model, and 
	4) The type of issue tracking, a networked.

WATKINS, JR. is cited to teach a data analysis for producing a predictive outcome using a predictive model, see , Fig. 1, 100 “Providing a Predictor Model”, and 

    PNG
    media_image12.png
    89
    530
    media_image12.png
    Greyscale

	
    PNG
    media_image13.png
    460
    332
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the auto-response to user requests system of CALVER/ RAICHUR et al.  by using well known predictive model for data analysis to yield a prediction output as taught by WATKINS, JR. for data analysis, see [0188]. Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
CALVER /RAICHUR et al. /WATKINS, JR. fairly teaches the claimed invention except for:
 	4) The type of issue tracking, a networked.
BHAMIDIPATY et al. is cited to teach a networked issue tracking system for tracking issue records and suggesting content to a user, see Fig. 1A, below, and col. 1, lines 20-40.


    PNG
    media_image14.png
    720
    470
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    520
    690
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the networked auto-response to user requests system of CALVER/ RAICHUR et al. /WATKINS, JR. in a networked issue tracking system for tracking issue records in an IT environment as taught by BHAMIDIPATY et al. for specific type of business, IT environment, see col. 1, lines 13-15 and 25-30.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dependent claim(s) 2, 4 (part of 1 above) and respective 10, 11 (part of 9 above) are rejected under 35 U.S.C. 103 as being unpatentable over CALVER /RAICHUR et al. /WATKINS, JR. /BHAMIDIPATY et al. as applied to claim 1 above, and further in view of (5) JOSEPH et al., US 2003/0.028.448.
JOSEPH et al. is cited to teach the analysis of the first issue request to determine a likelihood that the description indicates sentiment [0093 “For example, if the customer query suggests an angered customer or the customer is a highly valued customer to the business..”]. 
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the networked auto-response to user requests system of CALVER/ RAICHUR et al. /WATKINS, JR./BHAMIDIPATY et al. to include the analysis of the first issue request to determine a likelihood that the description indicates sentiment as taught by JOSEPH et al. for proper response, see [0093 .. then the system can request a manual response as indicated in Element 245 to the customer to satisfy the customer’s needs in these special situations.”].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 4 (part of 1 above), which deals with further features of identifying the sentiment indicator, this is taught in JOSEPH et al. [0092-0093 “term identification… mindset of customers..”]]

    PNG
    media_image16.png
    323
    475
    media_image16.png
    Greyscale

Dependent claim 3, 5 (part of 1 above) and respective 12, 13 (part of 9 above) are rejected under 35 U.S.C. 103 as being unpatentable over CALVER /RAICHUR et al. /WATKINS, JR. /BHAMIDIPATY et al. /JOSEPH et al. as applied to claims 2, 4 above, and further in view of (5) KHIN et al., US 2013/0.282.679.
KHIN et al. an issue type of a request which deals with a bug report and it relates to a software problem to be fixed.
	
    PNG
    media_image17.png
    267
    533
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    210
    536
    media_image18.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the networked auto-response to user requests system of CALVER/ RAICHUR et al. /WATKINS, JR./BHAMIDIPATY et al. / JOSEPH et al. to include an issue type of a request which deals with a bug report and it relates to a software problem to be fixed as taught by KHIN et al. for fixing a bug report, see [0033, 0004].
As for dep. claim 5 (part of 1 above) and respective 13 (part of 9 above) which deals with determining of an entity associated with the requested issue, this is taught in KHIN et al. [0033] wherein the entity is the software provider who is responsible for fixing the bug in the software.
Dependent claims 6-8 and respective 14-15 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CALVER /RAICHUR et al. /WATKINS, JR. / BHAMIDIPATY et al. as applied to claims 1-5 and 9-12 above, and further in view of (6) SOLL et al. (US 2010/0.198.755).
As for dep. claims 6 and 14, SOLL et al. is cited to the concept of determining a complexity estimate and time estimate for handling the complexity of the issue, see pars. [83]-[87].

    PNG
    media_image19.png
    487
    475
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    220
    475
    media_image20.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the auto-response to user requests system of CALVER / RAICHUR et al. /WATKINS, JR. /BHAMIDIPATY et al. by including the concept of determining a time estimate for completion of task based on the case complexity as taught by SOLL et al. for determining the time based on the issue, as shown in par. [0083, 0087] above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 7 (part of 1 above), which deals with the determination of issue of complexity, based on the 2nd issue record, this is taught in BHAMIDIPATY et al. col. 4, lines 5-20 “similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 “ or SOLL et al. [0079 upon analyzing CarePrep data in combination with utilization of healtcare resources and assessment by clinicians”] and [0082].
As for dep. claim 8 (part of 1 above), which deals with the determination of issue of complexity based on the first issue, this is taught in BHAMIDIPATY et al. col. 4, lines 5-20 “similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 “ or , or RAICHUR et al. [0040-0041] 

    PNG
    media_image21.png
    137
    531
    media_image21.png
    Greyscale

or SOLL et al. [0079 upon analyzing CarePrep data in combination with utilization of healtcare resources and assessment by clinicians”] and [0082].
As for dep. claim 15 (part of 1 above), which deals with a modifying time completion based on other issues, this is taught in SOLL et al. [0084 “…refined” and 0087].

    PNG
    media_image22.png
    222
    475
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    223
    475
    media_image23.png
    Greyscale

Independent claim 16, which has the limitation of dependent claim 15 and independent claim 9, it’s rejected for the same reason set forth in dep. claim 15.  As for the indexing feature, this is taught in BHAMIDIPATY et al. col. 5, lines 5-20, “col. 4, lines 5-20 “similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139”.  The application to other index such as time index would have been obvious as mere applying to other measuring parameters.  The time index is also taught in WATKINS, JR. for data analysis of scenarios.

    PNG
    media_image24.png
    252
    526
    media_image24.png
    Greyscale

As for dep. claim 17 (part of 16 above), which deals with the analysis of the request which results in predicted time or complexity index, this is taught in BHAMIDIPATY et al. col. 5, lines 5-20, “col. 4, lines 5-20 “similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139”.  
 As for dep. claim 18 (part of 16 above), which deals with the features of the predictive model, includes a regression analysis for analyzing data, this is taught in WATKINS, JR. [0188] in view of CALVER/ RAICHUR et al. and BHAMIDIPATY et al. and SOLL et al. 

    PNG
    media_image12.png
    89
    530
    media_image12.png
    Greyscale

As for dep. claims 19-20 (part of 16 above), which deals with the features of the predictive model, includes a regression analysis for determining of the predictor model such as outcome values such complexity index, predicted time or issue type, these are taught in WATKINS, JR. [0188] in view of CALVER /RAICHUR et al. and SOLL et al.

    PNG
    media_image12.png
    89
    530
    media_image12.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1-20 on 101 rejections have been considered but are not persuasive.  The claim(s) recite(s) a system/process for a providing an automatic response to a request over a network by (1) receiving a request, (2) analyzing the request and (3) make a recommendation based on analyzing request using previous recorded data.  The process is carried out on GUI but the GUI is not being manipulated in any way to improve user efficiency.  
Applicant’s comments with respect to the other set of independent claims 9-15 which is merely respective method claims of the system claims 1-8, the claim scope of the method claim is similar to that of the system claim 1, which is a system/process for a providing an automatic response to a request over a network by (1) receiving a request, (2) analyzing the request and (3) make a recommendation based on analyzing request using previous recorded data.  The process is carried out on GUI but the GUI is not being manipulated in any way to improve user efficiency.  
Applicant’s comments with respect to the other set of independent claims 16-20 which is similar the system claims 1-8 with a more detailed prediction parameters, the claim scope of the method claim is similar to that of the system claim 1, which is a system/process for a providing an automatic response to a request over a network by (1) receiving a request, (2) analyzing the request and (3) make a recommendation based on analyzing request using previous recorded data.  The process is carried out on GUI but the GUI is not being manipulated in any way to improve user efficiency.  
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689